Title: From James Madison to the Senate, 29 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 29th 1816
                        
                    
                    I nominate William S. Radcliffe, and Roger C. Weightman, Justices of the peace for Washington County in the District of Columbia.
                    
                        
                            James Madison
                        
                    
                